Citation Nr: 1214016	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  12-04 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a cervical spine disability.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a dorsal spine disability.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for a dorsal spine disability.

6.  Entitlement to service connection for a lumbar spine disability.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1946 to March 1948.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The reopened claims for entitlement to service connection for cervical spine, dorsal spine, and lumbar spine disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 1994 rating decision, the RO denied service connection for cervical spine, dorsal spine, and lumbar spine disabilities.  The Veteran was notified of this determination that same month, along with his appellate rights, and he did not appeal the decision.  Thus, the decision is final.  

2.  Evidence submitted since the July 1994 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claims for service connection for cervical spine, dorsal spine, and lumbar spine disabilities, and therefore raises a reasonable possibility of substantiating the claims.


CONCLUSION OF LAW

The July 1994 rating decision, which denied entitlement to service connection for cervical spine, dorsal spine, and lumbar spine disabilities, is final.  New and material evidence has been received, and the claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

The Board is granting the request to reopen the claims for service connection for cervical spine, dorsal spine, and lumbar spine disabilities.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

In the July 1994 rating decision, the RO denied the claims for entitlement to service connection for cervical spine, dorsal spine, and lumbar spine disabilities on both a direct basis and as secondary to a right knee disability (the Veteran was seeking service connection for a right knee disability).  At that time, the evidence of record consisted of the Veteran's separation examination, private medical records, and VA treatment records.  An attempt to obtain the Veteran's service treatment records had been unsuccessful, and the records were considered to be fire-related and unavailable.  See August 1989 letter to Veteran.

As to the cervical spine, the RO determined that the evidence showed the Veteran had developed cervical spine problems in 1992, when the Veteran reported sustaining an injury to his neck in 1990.  Thus, it determined that the evidence did not show that a current cervical spine disability was related to service.  As to secondary service connection, the RO noted that the Veteran was not service connected for the right knee disability, and thus there was no basis to grant service connection on a secondary basis.

As to the dorsal spine, the RO acknowledged that the Veteran did not provide specific facts as to the onset of the dorsal spine disability, but noted that there was no evidence to establish a nexus to service.  As to the lumbar spine, the RO wrote that the evidence showed he had developed a lumbar spine disability in 1979 and that the evidence did not establish that he had developed a lumbar spine disability during service.  As to secondary service connection, the RO noted that the Veteran was not service connected for the right knee disability, and thus there was no basis to grant service connection on a secondary basis.

The Veteran was notified of this determination in July 1994, along with his appeal rights.  See July 25, 1994, notice letter.  The Veteran did not appeal the decision, and thus the July 1994 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200. 20.1103.  

Applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156.  

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

The relevant evidence of record at the time of the July 1994 rating decision included the separation examination, private medical records, and VA treatment records.  The RO accurately reported that the medical records did not show reports of in-service injuries to the spine.  

The evidence received since the July 1994 rating decision includes the Veteran's contentions and 2009 VA treatment records.  The Veteran contends that he injured his spine during service.  

The Board finds that the Veteran's contentions constitute new and material evidence to reopen the claims of entitlement to service connection for cervical spine, dorsal spine, and lumbar spine disabilities.  Specifically, at the time of the 1994 decision, the Veteran had not claimed he sustained an injury or injuries to his spine during service.  Rather, he addressed only secondary service connection.  See June 1994 hearing transcript on page 1 ("[T]he issue of service connection for a back condition which [the Veteran] feels has developed as a secondary problem to the right leg has been brought out again . . . .").  The Veteran now reports an in-service injury to his cervical and lumbar spine, which is evidence that was not previously before the RO at the time of the 1994 rating decision.  Additionally, assuming the credibility of such statement, it is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Thus, the claims for service connection for cervical spine, dorsal spine, and lumbar spine disabilities are reopened.  38 C.F.R. § 3.156. 

ORDER

New and material evidence having been received, the petition to reopen the claim for service connection for a cervical spine disability is granted and, to that extent only, the appeal is granted.

New and material evidence having been received, the petition to reopen the claim for service connection for a dorsal spine disability is granted and, to that extent only, the appeal is granted.

New and material evidence having been received, the petition to reopen the claim for service connection for a lumbar spine disability is granted and, to that extent only, the appeal is granted.


REMAND

The Board finds that additional development is warranted before it can decide the issues on appeal, which reasons are explained below.

When the Veteran filed his claim for pension benefits, he indicated he had received treatment at VA for his spine from 1989 to the present.  See VA Form 21-527, Income-Net Worth and Employment, received in November 2005, at item # 18C.  At the time of the 1994 decision, VA had obtained VA treatment records from 1988 to April 1993.  During the current claim, VA obtained VA treatment records from May 2009 to October 2009.  Thus, none of the records from April 1993 to May 2009 were obtained.  The Veteran's allegation that he has been treated for his spine since 1989 at VA would indicate that there are outstanding relevant VA treatment records not in the file.  The Board has checked Virtual VA to see if these other VA treatment records have been associated with the Veteran's virtual file, and they have not.  Thus a remand is required. 

Additionally, the Veteran claims to have been treated at Brooke Army Medical in 1946-1947 for the spine injury.  See statement from the Veteran, received October 23, 2009; October 9, 2009, VA treatment record.  An attempt to obtain these records should be made.  The Veteran is informed that he should provide as much information as possible to assist VA with attempting to obtain these records.  In addition, his service treatment records should again be requested and if no additional records are received, the Veteran should be informed pursuant to 38 C.F.R. § 3.159(e) and provided an opportunity to submit alternate sources of evidence.  

Finally, a Social Security Administration (SSA) Data record in the file shows that the Veteran is in receipt of SSA benefits.  On that document, it shows a "Disability Onset Date" of "12/15/1987."  This would indicate that the Veteran was in receipt of SSA disability benefits back then and that the records may be potentially relevant to the issues on appeal.  Thus, the AMC should attempt to obtain the SSA records so that VA may determine the relevance of such records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran and ask him to provide more detailed information regarding the in-service injury to his spine and the treatment he had at Brooke Army Medical Center, to include the approximate date and the circumstances surrounding the injury.  If the Veteran does not respond to the request, the AMC should use the information provided by the Veteran in the VA Form 21-4142, Authorization and Consent to Release Information to VA, dated June 1996.  

2.  Again attempt to obtain the Veteran's complete service treatment records.  

In addition, attempt to obtain records from Brooke Army medical Center pertaining to treatment of the Veteran either for the time frame he identifies or for the time frame provided by the Veteran in the VA Form 21-4142, Authorization and Consent to Release Information to VA, dated June 1996, if he does not respond.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  Also, inform the Veteran that he can submit alternate sources of evidence to substitute for the missing service treatment records.  

3.  The AMC should request all documents pertaining to the application of disability benefits from SSA, including the records relied upon in awarding the benefits.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4.  Obtain the VA treatment records from the VA Medical Center in Miami, Florida, from April 1993 to the present time.  

5.  Thereafter, ensure that the above development has been completed in accordance with the remand instructions; undertake any other development action that is deemed warranted, to include consideration of whether the Veteran is entitled to a VA examination, and re-adjudicate the reopened claims of entitlement to service connection for cervical spine, dorsal spine and lumbar spine disabilities.  If any of the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



__________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


